United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0705
Issued: September 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 26, 2016 appellant, through counsel, filed a timely appeal from a
September 16, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the September 16, 2015 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt,
57 ECAB 126 (2005).

ISSUE
The issue is whether appellant has established that he sustained more than 13 percent
permanent impairment of the right lower extremity, for which he received a schedule award.
FACTUAL HISTORY
On December 29, 2010 appellant, then a 49-year-old carrier technician, filed a traumatic
injury claim (Form CA-1) alleging that on December 27, 2010 he strained his right ankle at
work. He stopped work on January 4, 2011 and returned on January 5, 2011. OWCP accepted
appellant’s claim for right ankle sprain and localized primary osteoarthritis of the right ankle and
foot.
Appellant stopped work on February 25, 2011 and filed claims for disability
compensation (Forms CA-7). OWCP paid disability compensation through April 26, 2011 when
he was authorized to return to modified duty. Appellant worked part of his shift and filed a
recurrence claim (Form CA-2a) on May 10, 2011 alleging that on April 28, 2011 he sustained a
recurrence of the December 27, 2010 employment injury. OWCP accepted his recurrence claim
and paid disability compensation.
On June 16, 2011 appellant underwent authorized surgery for right ankle arthrodesis and
calcaneal bone graft joint fusion by Dr. Steven M. Raikin, a Board-certified orthopedic surgeon.
Dr. Raikin continued to provide postoperative treatment for appellant. In a July 29, 2011
report, he related that appellant had been nonweightbearing in his short leg cast approximately
six weeks from his surgery. Upon examination, Dr. Raikin observed clean, dry, and intact
incisions and minimally soft tissue swelling. He reported that x-rays of the ankle taken and
reviewed that day demonstrated correct alignment and progressive healing of the ankle fusion.
In a September 12, 2011 note, Dr. Raikin observed no range of motion at the tibiotalar joint and
range of motion approximately 5 degrees dorsiflexion to 10 degrees plantar flexion of the midfoot. He recommended that appellant discontinue use of the boot.
In a January 20, 2012 report, Dr. Raikin conducted a follow-up examination with
appellant. He related that appellant continued to have complaints of numbness and pain along
the plantar aspect of his foot, which worsened with ambulation. Dr. Raikin reported that
appellant’s ankle fusion was completely solid. He reviewed appellant’s functional capacity
evaluation and opined that appellant was capable of doing medium level work. Dr. Raikin
related that electromyography (EMG) testing revealed chronic L5 and S1 radiculopathy with
superimposed tarsal tunnel and peroneal neuropathy. He indicated that appellant had reached
maximum medical improvement from the surgery itself.
On September 28, 2012 OWCP placed appellant on the periodic rolls.

2

On August 6, 2014 appellant returned to full-time limited duty after undergoing
vocational rehabilitation.4
On November 20, 2014 appellant filed a claim for a schedule award (Form CA-7).
In a January 5, 2015 note, Dr. David Weiss, an osteopath who specializes in pain
medicine, indicated that appellant had been under his care since December 30, 2014.
In a decision dated March 2, 2015, OWCP denied appellant’s schedule award claim on
the basis of insufficient medical evidence to establish that he sustained any permanent
impairment to the right lower extremity causally related to the December 27, 2010 employment
injury.
On March 5, 2015 OWCP received appellant’s request, through counsel, for
reconsideration of the March 2, 2015 decision.
Appellant submitted a December 30, 2014 impairment rating report by Dr. Nicholas
Diamond, an osteopath who specializes in physical medicine and rehabilitation. Dr. Diamond
related that on December 27, 2010 appellant sustained a work-related injury to his right ankle
when he slipped while walking on ice at work. He reviewed the medical treatment appellant
received, including various diagnostic reports. Dr. Diamond noted that appellant complained of
right foot and ankle pain, which stiffened daily and described appellant’s limitations with
activities of daily living. He explained that the lower extremity activity scale (LEAS) revealed
an impairment level of 10/18, which equaled to a disability of 45 percent involving the right
lower extremity. Upon examination, Dr. Diamond observed medial malleolar tenderness, lateral
malleolar tenderness, anterior talofibular ligament tenderness, subtalar joint tenderness, and
posterior tibial tenderness. He provided range of motion of the ankle findings of dorsiflexion of
10/15 degrees, plantar flexion 30/55 degrees, inversion of 10/35 degrees with pain, and eversion
of 0/35 degrees with pain. Dr. Diamond indicated that range of motion testing was performed
three times. Sensory examination did not reveal any definitive sensory loss involving the right or
left lower extremities. Deep tendon reflexes were +2 bilaterally. Dr. Diamond diagnosed
post-traumatic right ankle strain and sprain, post-traumatic right ankle arthritis, post-traumatic
tarsal tunnel syndrome and peroneal neuropathy per EMG and nerve conduction velocity, and
status post right ankle fusion arthrodesis, right calcaneal bone graft.
Utilizing the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides), Dr. Diamond referenced Table 16-2, page 507, and
opined that appellant was a class 4 for right ankle arthrodesis in the neutral position, which was a
default 60 percent impairment. He noted that appellant had grade modifiers of 3 for functional
4

On September 30, 2014 OWCP issued a preliminary determination of an overpayment in the amount of
$1,936.34 for the period August 7 to 23, 2014, because appellant returned to work, but continued to receive
compensation for total disability. It found that he was at fault in the creation of the overpayment. On October 17,
2014 OWCP received appellant’s request, through counsel, for a prerecoupment hearing, which was held on
May 14, 2015. In a decision dated July 22, 2015, an OWCP hearing representative affirmed the fact and amount of
the overpayment and the finding of fault. As appellant did not file an appeal to the Board within 180 days of the
July 22, 2015 overpayment decision, the overpayment decision is not before the Board. See supra note 2 and 20
C.F.R. §§ 501.2(c) and 501.3.

3

history, due to a LEAS score of 45 percent. Dr. Diamond reported grade modifiers of 4 for
physical examination and 4 for clinical studies. He applied the net adjustment formula for a total
of -1, which resulted in 56 percent permanent impairment of the right lower extremity.
Dr. Diamond opined that appellant reached maximum medical improvement on
December 30, 2014.
In a May 18, 2015 report, Dr. Arnold T. Berman, a Board-certified orthopedic surgeon
and OWCP medical adviser, reviewed Dr. Diamond’s December 30, 2014 report and noted that
Dr. Diamond should have not considered appellant’s June 16, 2011 surgery in his impairment
rating. He explained that a January 12, 2011 magnetic resonance imaging scan of the right ankle
revealed advanced osteoarthritic changes and tear of the peroneous brevis tendon, which would
have required surgery regardless of the December 27, 2010 employment injury. Accordingly,
Dr. Berman did not agree with Dr. Diamond’s impairment rating of 56 percent. Utilizing Table
16-2, page 501, of the A.M.A., Guides, Dr. Berman determined that appellant was a class 1 for
strain tendinitis or history ruptured tendon, specifically the peroneal tendon injury alone without
arthrodesis, and moderate motion deficit and/or significant weakness, which was a default value
of 10 percent impairment. Applying Dr. Diamond’s examination findings, Dr. Berman opined
that appellant had grade modifiers of 3 for functional history, 4 for physical examination, and 4
for clinical studies. He applied the net adjustment formula for a total of +2, which equaled 13
percent impairment. Dr. Berman concluded that appellant had 13 percent permanent impairment
of the right lower extremity with the date of maximum medical improvement of
December 30, 2014.
In a decision dated June 3, 2015, OWCP vacated the March 2, 2015 denial decision and
granted appellant a schedule award for 13 percent permanent impairment for his right lower
extremity based on Dr. Berman’s May 18, 2015 medical report. The award ran for 37.44 weeks
from December 30, 2014 to May 30, 2015.
On June 30, 2015 OWCP received appellant’s request, through counsel, for
reconsideration. Counsel contended that Dr. Berman should have included appellant’s right
ankle arthrodesis with calcaneal bone graft surgery in his impairment rating calculations since
appellant’s surgery was authorized by OWCP. He also noted that even if appellant’s right ankle
condition was preexisting, schedule award calculations should include preexisting impairments.
On August 31, 2015 OWCP referred appellant’s schedule award claim back to
Dr. Berman for an impairment rating. It instructed Dr. Berman to review the attached statement
of accepted facts (SOAF) and to include the authorized June 16, 2015 surgery as part of his
impairment rating.
In a September 7, 2015 supplemental report, Dr. Berman reviewed the medical records
and SOAF and noted that appellant underwent approved surgery of fusion of the right ankle joint
for localized primary osteoarthritis. He noted that Dr. Raikin placed appellant on maximum
medical improvement from the surgery on January 20, 2012. Applying Table 16-2, page 508,
Dr. Berman opined that appellant was a class 1 for ankle fusion in the neutral position, which
was a default value of 10 percent. He indicated grade modifiers of 2 for functional history due to
a limp, 3 for physical examination based on severe reduction of range of motion, and 3 for
clinical studies. After applying the net adjustment formula, which resulted in +2, Dr. Berman

4

concluded that appellant had 13 percent permanent impairment of the right lower extremity. He
explained that he disagreed with Dr. Diamond’s impairment rating because 56 percent
impairment would represent severe malalignment, plantar flexion 29 degrees, varus position 29
degrees, valgus position at 29 degrees, internal rotation at 30 degrees, and external rotation at 39
degrees. Dr. Berman noted that according to Dr. Raikin’s January 20, 2012 postoperative
examination there was no malalignment to warrant an impairment rating greater than 13 percent.
By decision dated September 16, 2015, OWCP affirmed the June 3, 2015 schedule award
decision, based on Dr. Berman’s May 18 and September 7, 2015 reports.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim, including that he sustained an injury in the performance of duty
as alleged and that an employment injury contributed to the permanent impairment for which
schedule award compensation is alleged.5 Where a claimant has previously received a schedule
award and subsequently claims an additional schedule award due to a worsening of his condition,
the claimant bears the burden of proof to establish a greater impairment causally related to the
employment injury.6
The schedule award provision of FECA7 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World health Organization’s International Classification of Functioning, Disability
and Health.9 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition is Class of Diagnosis (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE), and Clinical Studies
(GMCS). The Net Adjustment Formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS -

5

See A.M., Docket No. 13-0964 (issued November 25, 2013).

6

Edward W. Spohr, 54 ECAB 806 (2003).

7

Supra note 2.

8

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

9

A.M.A., Guides (6th ed. 2009), p. 3, section 1.3.

5

CDX).10 Evaluators are directed to provide reasons for their impairment rating choices,
including the choices of diagnoses from regional grids and calculations of modifier scores.11
In determining impairment for the lower extremities, an evaluator must establish the
appropriate diagnosis for each part of the lower extremity to be rated. With respect to the ankle,
the relevant portion of the leg (foot) for the present case, reference is made to Table 16-2 (Foot and
Ankle Regional Grid) beginning on page 501.12 After the class of diagnosis is determined from
the Foot and Ankle Regional Grid (including identification of a default grade value), the Net
Adjustment Formula is applied using the grade modifier for functional history, grade modifier
for physical examination, and grade modifier for clinical studies.13
ANALYSIS
OWCP accepted appellant’s claim for right ankle sprain and localized primary
osteoarthritis of the right ankle and foot. It authorized surgery for right ankle arthrodesis and
calcaneal bone graft joint fusion on June 16, 2011. Appellant filed a claim for a schedule award
on November 20, 2014. OWCP granted him a schedule award of 13 percent permanent
impairment for his right lower extremity based on the report of Dr. Berman, OWCP’s medical
adviser. The Board has evaluated the evidence and finds that appellant has not established
permanent impairment greater than 13 percent, for which he previously received a schedule
award.
In support of his claim, appellant provided a December 30, 2014 impairment rating by
Dr. Diamond. Dr. Diamond reviewed appellant’s history and the medical treatment he received.
He provided examination findings and diagnosed post-traumatic right ankle strain and arthritis,
post-traumatic tarsal tunnel syndrome and peroneal neuropathy, and status-post right ankle
(fusion) arthrodesis. Dr. Diamond noted that appellant had reached maximum medical
improvement on that date. He referenced Table 16-2, page 507, of the A.M.A., Guides and
classified appellant’s impairment as a class 4, default value of 60 percent impairment, for right
ankle arthrodesis in neutral position. Dr. Diamond assigned a grade modifier of 3 for functional
history, 4 for physical examination, and 4 for clinical studies. Applying the net adjustment
formula, he calculated an adjustment of -1, which resulted in an impairment rating of 56 percent
for the right lower extremity.
Dr. Berman, an OWCP medical adviser, reviewed Dr. Diamond’s impairment rating and
disagreed with his assessment. He noted that under Table 16-2, a schedule award of 56 percent
for ankle fusion would represent severe malalignment, which appellant did not demonstrate. The
Board also notes that Dr. Diamond assigned class 4 diagnosis impairment due to arthrodesis in a
neutral position. However, according to Table 16-2, a class 4 class of diagnosis for neutral
position is assigned for pan-talar arthrodesis, not ankle arthrodesis. As there is no information in
10

Id. at 494-531.

11

Id. at 23-28; see also R.V., Docket No. 10-1827 (issued April 1, 2011).

12

Id. at 501-07.

13

Id. at 515-22.

6

the record to support that appellant underwent pan-talar arthrodesis, the Board finds that
Dr. Diamond’s impairment rating fails to establish that appellant sustained permanent
impairment greater than 13 percent for the right lower extremity.14
OWCP referred appellant to Dr. Berman, an OWCP medical adviser. In a September 7,
2015 supplemental report, Dr. Berman reviewed the medical record and opined that appellant
had 13 percent impairment of his right lower extremity. He utilized Table 16-2, page 508, and
assigned class 1 impairment for ankle arthrodesis (neutral position), which was a default value of
10 percent. Dr. Berman reported a grade modifier of 2 for functional history due to a limp. He
also assigned grade modifiers of 3 for physical examination due to severe reduction in range of
motion and 3 for clinical studies. After applying these grade modifiers to the net adjustment
formula, he concluded that appellant had 13 percent right lower extremity permanent
impairment.
The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Berman, OWCP’s medical adviser, as he provided the only impairment rating that properly
applied the sixth edition of the A.M.A., Guides. The Board notes that Dr. Berman properly
reviewed the medical record and evaluated appellant’s right lower extremity in accordance with
the A.M.A., Guides. Dr. Berman appropriately applied the sixth edition of the A.M.A., Guides
in determining that appellant had 13 percent permanent impairment of the right lower extremity.
The record does not contain any current medical evidence in conformance with the A.M.A.,
Guides that shows greater impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he sustained more than 13 percent
permanent impairment of the right lower extremity, for which he previously received a schedule
award.

14

See T.C., Docket No. 14-2023 (issued June 11, 2015).

7

ORDER
IT IS HEREBY ORDERED THAT the September 16, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

